Citation Nr: 1134952	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating greater than 10 percent for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1964 to December 1967.  He served in Vietnam from January to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which in pertinent part denied service connection for hemorrhoids but granted service connection for eczematous dermatitis which was assigned an initial 10 percent disability rating.  

In April 2011, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Denver, Colorado.  A transcript of that proceeding is of record.  Testimony was rendered only as to the issue of a higher initial rating for service-connected eczematous dermatitis.  Page 1 of the transcript of that hearing.  

In this regard, the April 2009 Statement of the Case (SOC) addressed both issues of service connection for hemorrhoids and an initial 10 percent for eczematous dermatitis disability rating.  However, in the VA Form 9, Substantive Appeal, of June 2009 the Veteran specifically checked the box which acknowledged that he was limiting the issues on appeal to that described therein, which was the issue of an initial 10 percent for eczematous dermatitis disability rating.  Accordingly, a timely appeal has not been perfected as to the claim for service connection for hemorrhoids.  See generally Evans v. Shinseki, No. 08-2133, slip op. at 8 through 10 (U.S. Vet. App. Jan. 28, 2011); 2011 WL 3347851 (Vet.App.); (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues); see also Rivera (Substituted for Roberto V. Ortiz) v. Shinseki, No. 2010-7097, slip op. at 6 (Fed.Cir. Aug. 19, 2011);--- F.3d ---- ; 2011 WL 3629731 (C.A. Fed.). 

At the travel Board hearing the Veteran testified that he got "medicine through my job from insurance."  Page 8 of the transcript.  Accordingly, since the Veteran is employed there is no inferred claim for a total disability rating based on individual unemployability due to service-connected disabilities.  See generally Roberson v. Principi, 251 F.3d. 1378, 1384 (Fed.Cir. 2001) (VA must only consider entitlement to a TDIU rating "[o]nce a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability.").   

At the travel Board hearing the Veteran testified that he was now a diabetic.  Page7.  Inasmuch as he served in Vietnam during the Vietnam Conflict, and diabetes mellitus, type II, is a diseased presumptively due to inservice exposure to herbicides, this raises a claim for service connection for diabetes.  Also, at the travel Board hearing the Veteran's service representative indicated that a claim for service connection for diabetes would be formally filed later that afternoon.  Page 13 of the transcript.  As this matter has not been adjudicated by the RO the Board does not have jurisdiction over this claim.  Accordingly, it is referred to the RO for initial consideration.  


FINDINGS OF FACT

The service-connected eczematous dermatitis involves more than 40 percent of the Veteran entire body.  


CONCLUSION OF LAW

The criteria for an initial rating of no more than 60 percent for eczematous dermatitis are met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary for claim substantiation, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in December 2007, which was amended by an RO letter of February 2008.  The Veteran was notified of the evidence needed to substantiate a claim for service connection for his claimed skin disorder.  Ultimately, service connection was granted and an initial disability rating of 10 percent was assigned, both effective October 17, 2007.  The Veteran disagreed with the initial rating which was assigned of 10 percent but not the effective date.  

When VCAA notice is given as to an original claim, further VCAA notice of "downstream" issues, e.g., the initial disability rating assigned after granting service connection, is not required because the original claim has not only been substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1131 (Fed.Cir. 2007).  Thus, any error in not providing notice as to how to establish an earlier effective date was harmless.  

In any event, by RO letter of February 2008 the Veteran was informed of the manner by which VA determined effective dates, and disability ratings in compliance with the holding in Dingess, Id.  Moreover, the subsequent statements and arguments of the Veteran and his representative reflect that they were well aware of what the Veteran had to demonstrate in order to obtain an even higher disability rating than that assigned upon granting service connection.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) are on file as are private and VA treatment records.  Moreover, he was afforded a VA examination to assess the severity of his service-connected skin disorder.  Also, the Veteran testified in support of his claim at the April 2011 travel Board hearing, a transcript of which is on file.  

The Veteran has not identified any additionally available evidence for consideration in his appeal which VA has not already attempted to assist him in obtaining.  As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.   

Background

VA and private clinical records show that the Veteran had been treated, off and on, since at least 1997 for his service-connected skin disorder.  

VA outpatient treatment (VAOPT) records show that in March 2008 the Veteran had diffuse xerosis over most of his body.  

On VA dermatology examination in April 2008 the Veteran's claim file was not available for review by the examiner.  The Veteran was working as a "trainman."  He had missed about 36 days of work a year due to his skin condition.  He had been given Prednisone, 10 mgs. daily for eczema, Triamcinalone cream for eczema, Vanicream for eczema, and Triamcinolon Acetonide cream for eczema.  He reported having been treated, off and on, since 1967 for his skin condition.  The symptoms of his rash were "intermittent and constant."  They were associated with eczematous type lesions, which were itchy and at times scaly and very dry.  He had been treated, off and on, with short course of Prednisone and large amounts of Prednisone or Cortisone-type creams over many years.  Sometimes the rash would start as vesicles and then become wider patches, and then come dry and scaly as well as extremely itchy.  He had been seen by dermatologists within the last month and he had been given an emollient topical type Cortisone cream, partly to discourage him from using oral Prednisone which he had taken for many years.  He had been found to have a common wart in the upper aspect of the deltoid region of his right arm and he was to return to see a dermatologist in 6 months.  

The Veteran stated that his skin condition was currently in remission and his skin disorder was not currently very itchy, except for a few lesion, about 3 or 4, on the lateral aspect of his abdomen which were a bit itchy.  The examiner noted that the Veteran's condition appeared to be currently in remission.  The Veteran spoke of discoloration of his lower limbs where there had been lesions.  These were brown discolorations.  His treatment had been both systemic and topical, with short courses of oral Prednisone and topical courses of emollients.  He had never had any major infections, fungal infections or bacterial infections of the skin.  The lesion of the deltoid area of the right arm was only a plain verruca which had been successfully treated with Salicylic Acid.  

On examination the Veteran had lesions which were mainly on his hands and his lower limbs, below the knees, and to a certain extent on his abdominal wall and on each flank.  He was asked to take off his shirt and roll up his pants for examination.  He had 11 round, annular, scaly patches on his right leg below the knee, and 7 similar lesions on the left leg, below the knee.  These were scattered and separated by perfectly normal skin, almost like a "raisin" distribution on a cake.  These rashes were lichenified plaques and dry.  He also had some on the dorsum of his hands where they were actually isolated 0.5 cm. areas of lichenified plaques. There was no evidence of any redness and they were not raised.  They appeared at this stage to be dormant.  The Veteran was not scratching the areas.  The exposed area of involvement was less than 1 percent of the exposed area that had some residual of non-active, non-itchy rash at this stage, in a dry lichen-type form.  The total body area was less than 3 percent, involving his lower legs in a scattered manner, and his hands, and the left side of his abdominal wall.  The rash was not currently acute.  The rashes on his legs appeared to have a more permanent discoloration, as a sequelae of past activity rather than as active lesions.  The lichenified plaques on his hands appeared to be sequelae, rather than active lesions, and more of a dry skin type.  His itchiness was currently under control.  There was no evidence of any acne, deep inflamed nodules, or cysts, and there were no unusual scars.  

The diagnosis was adult-onset of eczematous dermatitis, currently in a non-active phase, and currently well controlled with topical treatment and to a certain extent with systemic treatment in the form of short courses of Prednisone.  The rash did not appear to affect his lifestyle in any particular way.  

At the April 2011 travel Board hearing the Veteran testimony was rendered only as to the issue of a higher initial rating for service-connected eczematous dermatitis.  Page 2 of the transcript of that hearing.  He testified that he was exposed to herbicides while in Vietnam during his military service.  Page 3.  He had a skin reaction to this which was treated during service with topical applications.  Pages 4 through 5.  He testified that the area of involvement included both of his arms, his back, his chest, and both legs.  Because of itching of his skin he was given steroidl creams.  He had been going to dermatologists for over 30 years.  At one time in the past he had been given Prednisone for his skin disorder.  Page 7.  His condition had become more chronic and because of this had now had to use steroidal creams every day to control the skin disorder.  Page 8.  The amount of skin involvement was greater than 40 percent of his entire body surface.  Page 10.  It did not just involve his exposed areas but also involved the back of his head.  Pages 10 and 11.  He used a steroidal cream every day all over his arms, back, chest, and legs.  At times it caused severe itching.  Page 11.  His skin disorder involved almost his entire body.  Page 12.  Exposure to rain and too much sunlight aggravated the skin disorder.  Page 12.  At night he wore gloves so that in his sleep he would not scratch himself and thereby irritate his skin disorder.  Page 13.  He again testified that he applied a steroidal cream every day.  His service representative indicated that when he had a flare-up Prednisone would be used, but the Veteran could not use it all of the time.  Page 14.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The Veteran's claim for service connection for a skin disability was received in October 2007.  

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

Under the rating criteria which became effective on August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides that dermatitis or eczema warrants a 30 percent rating when twenty (20) to forty (40) percent of the entire body or twenty  (20) to forty (40) percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six (6) weeks or more, but not constantly, during the past twelve (12) month period.  

Under the rating criteria which became effective on August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides that dermatitis or eczema warrants a 60 percent rating when more than forty (40) percent of the entire body or more than forty (40) percent of exposed areas are affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past twelve (12) month period.  

Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

"[W]hen a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating."  Voerth v. West, 13 Vet. App. 117, 122 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").

Here, the Veteran acknowledged at the time of the April 2008 VA dermatology examination that his skin condition was, at that time, quiescent.  By comparison, the finding at the time of the March 2008 VAOPT appointment his skin condition involved most of the skin of his body.  Thus, the finding at the time of the April 2008 examination that the condition was non-active is not dispositive in this case.  This is particularly true in light of the numerous private and VA clinical records documenting the extenstive treatment which the Veteran has sought over the years in an effort to control the outbursts of manifestations of his service-connected skin disability.  

The Veteran's credible testimony is consistent with the private and VA clinical records which document that his skin disability as been refractory to treatment.  Despite occasionally taking steroidal medication orally, and now the daily application of topical steroidal creams, his skin condition has persisted.  The March 2008 VAOPT record shows that the skin condition, which has been variously characterized over the years, involves most of the skin of his body.  This is consistent with the Veteran's testimony which is to the same effect.  Thus, the amount of involvement exceeds the more than 40 percent of the entire body required for a 60 percent schedular disability evaluation.  Accordingly, with the resolution of doubt in favor of the Veteran, a schedular 60 percent rating is warranted.  

However, a schedular rating in excess of 60 percent is not warranted.  Under the rating criteria which became effective August 30, 2002, a rating in excess of 60 percent was not provided for except in cases of disfigurement of the head, face or neck which warrants an 80 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  However, in this case the Veteran does not met these criteria.  

Similarly, under Diagnostic Code 7817, for exfoliative dermatitis, a 100 percent rating is warranted when there is generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  However, these criteria are also not met.  

Accordingly a disability rating in excess of 60 percent is not warranted at any time during the appeal period.  So the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether a case should be referred for such a rating.  The threshold factor is, after comparing the level of severity and symptomatology with the schedular criteria, whether there is such an exceptional disability picture, in light of such factors as frequent hospitalizations or marked interference with employment (but not interference with "obtaining or retaining" employment, which is a higher standard), that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level and symptomatology, the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is adequate.  If so, referral for consideration of an extraschedular rating is not required.  Thun, Id.  Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Here, comparing the current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated therein.  

There have been no frequent periods of hospitalizations and, here, marked interference with employment due to the service-connected skin disorder is not shown by the evidence.  In fact, the Veteran's testimony does not indicate that the disability causes marker interference with his employment, and certainly not outside of that which is contemplated in the 60 percent rating which is now assigned.  Thus, the assigned schedular rating are adequate and referral of the case for consideration of an extraschedular rating is not required.  


ORDER

An initial rating of no greater than 60 percent for eczematous dermatitis is granted, subject to applicable law and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


